Citation Nr: 1422268	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-04 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with dental treatment at 1st Advantage Dental on August 11, 2011.



ATTORNEY FOR THE BOARD

A. Barone, Counsel








INTRODUCTION

The Veteran apparently served on active duty from October 1982 to October 1986 (the record before the Board does not include a DD Form 214 or a service department verification of his service).  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Leeds, Massachusetts, which denied payment or reimbursement for unauthorized medical expenses incurred at 1st Advantage Dental on August 11, 2011.  (It appears that jurisdiction of this appeal has been transferred to the Gainesville, Florida VAMC.  It also appears that the Veteran's substantive appeal was received and processed by the St. Petersburg, Florida VAMC (although his address of record remains in Massachusetts).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107.

As noted above, in his substantive appeal (dated in March 2012) the Veteran expressed a request for a Board hearing at the local VA office.  Because he is entitled to such a hearing upon request, and because Travel Board (as well as videoconference) hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107 ; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

The AOJ should arrange for the Veteran to be scheduled for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at his local RO.  Appropriate action should be taken to correctly identify the RO most local to the Veteran's location.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

